EXAMINER’S COMMENT
	Claims 11-16 are rejoined.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 10, 13 and 15-16 are amended. Claims 2, 9 and 17-18 are cancelled. Claims 11-16 are rejoined. Claims 1, 3-8 and 10-16 are allowed.

Applicant’s arguments regarding the objection to claims have been fully considered and are persuasive. The objection of 10/8/2021 is withdrawn.

Applicant’s arguments regarding the rejections under 35 USC 103 have been fully considered and are persuasive. The rejections of 10/8/2021 are overcome.

Election/Restrictions
Claims 1, 3-8 and 10 are allowable. Claims 11-16, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-III, as set forth in the Office action mailed on 6/5/2020, is hereby withdrawn and claims 11-16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3-8 and 10-16 are allowed. The following is an examiner’s statement of reasons for allowance: 
Schneider (US 10,667,556) teaches a handheld apparatus that vaporizes synthetic components for inhalation having an internal laser unit that heats compounds to a vaporization temperature (abstract) by projecting a laser at target point (figure 5, reference numeral 35) located on a blackbody substrate (column 12, lines 49-54, figure 5, reference numeral 37) after passing through a vapor chamber (column 8, lines 10-14, figure 5, reference numeral 22) and a laser hole (column 12, lines 55-57, figure 5, reference numeral 39). The laser beam is tight Gaussian laser beam (column 12, lines 49-54). However, Schneider does not teach or suggest a reservoir.
Minskoff (US 2015/0328415) teaches a personal vaporizing unit having a removable [0019] cartridge in which liquid is stored [0015]. Minskoff additionally teaches that providing a replaceable cartridge allows substitution of different vaporizable materials as desired by a user [0029]. However, Minskoff does not teach or suggest the reservoir located around a light guide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715